DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-36, and 38-44 are ALLOWED.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 22-36, and 38-44 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
 a computer readable, non-transitory memory storing software instructions; and 
a processor coupled with the memory, wherein the processor, upon execution of the software instructions, performs operations comprising: 
obtaining image data from a digital video including a digital representation of at least one item; 
converting the image data into image features according to at least one image processing algorithm; 
obtaining a virtual planogram associated with the at least one item based on the image features, wherein the virtual planogram includes at least one purchasable object; 
enabling a display to render the virtual planogram relative to at least one of the image features; and 
allowing a user to initiate a transaction, via the virtual planogram, associated with the at least one purchasable object, 
wherein the digital video comprises a live video stream, and wherein the at least one purchasable object that is included in the virtual planogram is represented on the display by at least a portion of the live video stream.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 103

US Pat 6,026,376 “Kenney” discloses creating a virtual shopping facility from an actual shopping facility, such as a grocery store, restaurant, or office. A shopper at a computer or other suitable display device can move through the virtual shopping facility and see replicas of what would be seen in moving through the actual shopping facility. Various lists of items selected for purchase can be made, and predetermined lists and information can be displayed. Changes in the actual shopping facility, such as a change in a display of goods, can be accommodated by replacing prior data with new data so that the virtual shopping environment is kept current with the actual shopping facility.  Kenney fails to disclose a digital video comprising a live video stream, wherein the purchasable object that is included in the virtual planogram is represented on the display by at least a portion of the live video stream.

US Pat Pub 2012/0195460 “Inigo” teaches rendering augmented reality objects based on the spatial relationship, such as the proximity and/or relative positions between real-world objects. The mobile platform detects and tracks a first object and a second object in one or more captured images. The mobile platform determines the spatial relationship of the objects, e.g., the proximity or distance between objects and/or the relative positions between objects. The proximity may be based on whether the objects appear in the same image or the distance between the objects. Based on the spatial relationship of the objects, the augmentation object to be rendered is determined, e.g., by searching a database. The selected augmentation object is rendered and displayed.  Inigo fails to teach a digital video comprising a live video stream, wherein the purchasable object that is included in the virtual planogram is represented on the display by at least a portion of the live video stream.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687